DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,007. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the parent patent anticipate the claims of the instant application as set forth below.

Instant Application: 17/121299
Parent Patent: 10,866,007
Claim 1, A controller for an economizer that provides outdoor air to a conditioned space, the controller comprising:
Claim 1, A controller for an economizer that provides outdoor air to a conditioned space, the controller comprising:
an error calculator configured determine an indoor air quality (IAQ) setpoint error based on an actual IAQ and an IAQ setpoint;
an error calculator configured determine an indoor air quality (IAQ) setpoint error based on an actual IAQ and an IAQ setpoint;
an outdoor air flow (OAF) setpoint adjuster configured to determine an adjusted OAF setpoint based on the IAQ setpoint error and a first OAF setpoint;
an outdoor air flow (OAF) setpoint adjuster configured to determine an adjusted OAF setpoint based on the IAQ setpoint error, an initial or previous OAF setpoint, and an OAF setpoint upper limit in response to a comparison between the initial or previous IAQ setpoint error and an IAQ setpoint error threshold;
and a control configured to control the economizer and adjust an operation of at least one of an actuator and a damper of the economizer to achieve the adjusted OAF based on at least one of an actual OAF and the adjusted OAF setpoint.
and a proportional variable deadband controller (PVDC) configured to adjust an operational deadband of the economizer based on an actual OAF and the adjusted OAF setpoint, the PVDC configured to use the adjusted operational deadband to adjust an operation of at least one of an actuator and a damper of the economizer to achieve the adjusted OAF and drive the actual IAQ to toward the IAQ setpoint.


Therefore, as to claim 1, the claim 1 of the Parent Patent clearly anticipates claim 1 of the instant application.
As to claims 2-7, claims 2-7 of the Parent Patent clearly anticipate, respectively, claims 2-7 of the instant application.
Claim 8, A control system for an economizer configured to facilitate an outdoor air flow (OAF) of outdoor air into a conditioned space, the control system comprising:
Claim 8, A control system for an economizer, the control system comprising: an economizer configured to facilitate an outdoor air flow (OAF) of outdoor air into a conditioned space;
a flow rate sensor configured to measure an actual OAF of the outdoor air entering the conditioned space;
a flow rate sensor configured to measure an actual OAF of the outdoor air entering the conditioned space;
an air quality sensor configured to measure an actual indoor air quality (IAQ) of the conditioned space; and
an air quality sensor configured to measure an actual indoor air quality (IAQ) of the conditioned space; and 
a controller configured to:
a controller configured to:
receive the actual IAQ of the conditioned space and determine an IAQ setpoint error based on the actual IAQ and an IAQ setpoint;
receive the actual IAQ of the conditioned space and determine an IAQ setpoint error based on the actual IAQ and an IAQ setpoint;
determine an adjusted OAF setpoint by determining an increase amount based on the IAQ setpoint error;
determine an adjusted OAF setpoint based on the IAQ setpoint error, an initial or previous OAF setpoint, and an OAF setpoint upper limit in response to a comparison between the initial or previous IAQ setpoint error and an IAQ setpoint error threshold;
perform control based on at least one of the adjusted OAF setpoint and the actual OAF to generate control signals to cause the economizer to facilitate the OAF at the adjusted OAF setpoint;
perform proportional variable deadband control to adjust a deadband of the economizer based on the adjusted OAF setpoint and the actual OAF and generate control signals to cause the economizer to drive the OAF toward the adjusted OAF setpoint;
and adjust an operation of at least one of an actuator and a damper of the economizer to cause outdoor air to enter the conditioned space at the adjusted OAF setpoint.
and adjust an operation of at least one of an actuator and a damper of the economizer to cause outdoor air to enter the conditioned space at the adjusted OAF setpoint.


Therefore, as to claim 8, the claim 8 of the Parent Patent clearly anticipates claim 1 of the instant application.
As to claims 9-15, claims 9-15 of the Parent Patent clearly anticipate, respectively, claims 9-15  of the instant application.
As to claims 16-20 (direct the method), claims 16-20 of the Parent Patent also anticipate claims 16-20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desrochers et al. US Pub. No. 2006/0234621 (“Desrochers”).
Regarding claim 1,  Desrochers discloses a controller [see fig. 1] for an economizer that provides outdoor air to a conditioned space, the controller comprising:
an error calculator configured determine an indoor air quality (IAQ) setpoint error [error 914 of fig. 8A] based on an actual IAQ [Level of Sensed Air Quality Parameter 908 of fig. 8A] and an IAQ setpoint [901 of fig. 8A; see further para. 0115-0116];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

an outdoor air flow (OAF) setpoint adjuster [30 of Fig. 1, 3 or 1200 of fig. 6]  configured to determine an adjusted OAF setpoint based on the IAQ setpoint error and a first OAF setpoint [para. 0088];
[0063] An airflow control device as used in the context of this invention, such as supply, return, and outside airflow control devices 51A, 41A, and 67 respectively are defined as any device known to those skilled in the art of airflow control for controlling air flow volume and velocity through a duct or opening. For example, they can be constant volume, two state, multiple state, or variable air volume (VAV) boxes or terminals such as manufactured by Titus, Metal Aire, Enviro-Tec, or others. These devices use a damper or throttling device of some type such as a single round, square, or rectangular blade damper, a multiple blade damper, a set of pneumatic bladders that can be used to seal off an opening, or any other type of throttling device that can be used to seal off a duct, that is connected to a pneumatic, electric, or electronic actuator that is controlled by a pneumatic, electronic, digital, or microprocessor based controller which typically also relies on feedback of flow from a flow sensor for closed loop control of the duct's air volume. These flow sensors can be of various types known to those skilled in the art, such as those based on single or multiple velocity pressure sensors, hot wire, heated thermistor, microelectronic flow sensor, etc.

[0074] Most importantly, signal processing controller block 130 can also provide the control signals 31 used by the room airflow controller 30 which in FIG. 1 is shown as blocks 30A, B, and C and dilution ventilation command signals 31A, B, and C. Control signal 31 is used to dynamically vary the minimum supply airflow rate of the spaces which also equivalently controls the amount of dilution ventilation for rooms 20A, 20B, and 20C. Since one of the air quality parameters that can be sensed by the shared sensors is carbon dioxide, a blended dilution ventilation command signal can also include information relating to carbon dioxide levels in a given space to implement a local room level demand control ventilation approach that responds to varying occupancy. Also, given the flexible nature of the electronics associated with room airflow controller 30, part or all of the functions performed by signal processing controller 130 may be performed within room airflow controller 30, which can be a programmable device. In this case, signal 31 may at least in part be created within controller 30.

[0088] FIG. 5 is an exemplary embodiment of the control diagram for the room airflow controller 30. The supply airflow is set by the higher of either 1) the room's temperature control signal that represents the room's supply airflow requirement to maintain proper room temperature or 2) the dilution ventilation command signal that represents the supply airflow requirements for dilution ventilation based on contaminant levels in the space plus in some cases the volume of supply air required to meet the space's occupancy based on the measurement of space carbon dioxide levels.

and a control configured to control the economizer and adjust an operation of at least one of an actuator and a damper of the economizer to achieve the adjusted OAF based on at least one of an actual OAF and the adjusted OAF setpoint.
[0131] FIGS. 8A and 8B show a potential embodiment of the control logic and functionality of output control block 540A that incorporates a closed loop system 900 to provide dilution ventilation control by varying the air change rate or effectively the supply airflow rate within a environment, such as 20, in a continuous (or VAV) fashion within prescribed limits in order to prevent the level of a sensed air quality parameter, such as TVOC's for example or a blended air quality parameter signal as described above, from exceeding a prescribed value. Here, sensor feedback 908 which could be dilution ventilation feedback signal 538A of FIG. 4 is subtracted from air quality parameter set point 901, which represents the level of the sensed air quality parameter or blended set of parameters that system 900 is to control to, in order to (by error stage 902) create error signal 914. Error signal 914 is acted upon by control block 903 in order to create a term that is bounded by Min ACH Clamp block 904 and Max ACH clamp 905 in order to yield the command signal 920. The command signal 920 may represent the dilution ventilation command signal 31 of FIG. 4 or any other pertinent airflow command or control signal such as the outside airflow command signal 1075 depending on the nature and source of the sensed air quality parameter signal 908 and setpoint 901, Command signal 920 in FIG. 8 is also the command to air flow block 906, which may be composed of air flow controller 30 in FIGS. 1, 2, and 3 and the return and supply flow 42 and 52) that it controls. Alternatively, airflow block 906 could be another control block such as air handler damper controller 1213 in FIG. 9 and the associated dampers or air flow control devices 1068, 1070, and 1072 fo FIG. 6 representing the control devices for air handler 1000's associated airflows of outside air 1007, exhaust air 1004, and recirculated air 1005. Also depicted in FIG. 8A is block 907, which represents the dilution characteristics of the environment. For those who are familiar with the art of control system design, 907 represents the transfer characteristics of the environment which in this case defines how the air flow rate of the environment under control relates to the value of the sensed air quality parameter 908. Here, error stage 902, reverse acting control block 903, Min ACH Clamp 904, and Max ACH clamp 905 may be implemented within output control block 540A or outside airflow controller block 1200 of FIGS. 6 and 9, or potentially within or partially within signal processing controller blocks 130, 210, 530, or 1130 of FIG. 1, 2, 4, or 6 respectively or within Building Control System 180.

[0107] In an alternative to ramping the changing flow over a large signal range, it may, for the same reasons mentioned above, be desirable to change not just the rate of change of the output of block 537A or 540A such as for the dilution ventilation command signal 31, but also the amount of the step change possible based on a change in the sensed air quality parameters such as from the shared de-multiplexed sensor signals 522A, 523A, and or 524A. In other words, rather than allow a full slew from the minimum dilution rate to the maximum dilution rate from one air sample measurement, it may be desirable to limit the maximum step change in dilution ventilation airflow or effectively impose a slew rate limit on how fast a rate the signal output of block 537A or 540A can change. The advantage of limiting the step size or slew rate of the output signal is that for normal variations in the signal amplitude, very little delay is created by this approach leading to more stable control. As an example of this approach, a maximum step change size could be set for an increase in airflow representing two ACHs in a possible range from a minimum of two ACH to a maximum of eight ACH. With the maximum step size set for example for two ACH, it would take three successive air samples to have air quality parameter values in excess of the trigger values to boost the dilution ventilation command signal 31 from the minimum to it's maximum value. Similarly, if the maximum reduction was also limited to a flow rate equal to two AC it would take three successive measurements of the environment's air quality parameters to be below the trigger value for the dilution command level to drop from a level corresponding to eight ACHs down to two ACH.

Regarding claim 2, Desrochers discloses the controller is further configured to receive information from one or more sensors, wherein the one or more sensors are configured to measure at least one of the actual IAQ [sensors 120 or 27A – see para. 0115-00116] and the actual OAF [para. 0063 - microprocessor based controller which typically also relies on feedback of flow from a flow sensor for closed loop control of the duct's air volume] of the conditioned space and the received information comprises a signal associated with at least one of the actual IAQ [see fig. 8A] and the actual OAF [para. 0063, 0093-0094] and the error calculator is configured to determine the IAQ setpoint error by calculating a difference between the IAQ setpoint and the actual IAQ [see discussion in claim 1 and Fig. 8A].
Regarding claim 3, Desrochers discloses the OAF setpoint adjuster is configured to determine the adjusted OAF setpoint based on a linear relationship between the IAQ setpoint error and an amount to increase or decrease the first OAF setpoint to achieve the adjusted OAF setpoint [see para. 0131; 0106, 0107, 0109 - Smaller or more gradual increases in value could be used when the sensed air quality parameter moves with smaller steps or more gradual changes; 0124, 0126, 0127, 0130].
Regarding claim 4, Desrochers discloses the OAF setpoint adjuster is configured to determine an adjusted OAF setpoint greater than the first OAF setpoint in response to the IAQ setpoint error being a positive value greater than a positive threshold value, wherein the IAQ setpoint error being a positive value indicates the actual IAQ is less than the IAQ setpoint [see 902 of fig. 8A; Para. 0115-0116].
Regarding claim 5, Desrochers discloses the positive threshold value is zero [see summation 902 – the positive threshold will be zero when air quality parameter equal level of sensed air quality parameter]
Regarding claim 6, Desrochers discloses the controller is further configured to update the first OAF setpoint with the adjusted OAF setpoint in response to the actual OAF being driven to the adjusted OAF setpoint [Para. 0124, 0126, 0127 - A typical application for these three levels would be the same two levels mentioned previously with an intermediate level added that is not for spills (an extreme transgression in the levels of a sensed air quality parameter) but for controlling more moderate levels of sensed air quality parameters that are desired to be lowered. For example, if a level of between 1 PPM and 10 PPM from the TVOC detector is sensed, the system would increment up a moderate level, say from a minimum level of 3 ACH to a level of 6 ACH's].
Regarding claim 7, Desrochers discloses the controller is further configured to update the first OAF setpoint with the adjusted OAF setpoint in response to the actual OAF being driven to the adjusted OAF setpoint [para. 0127, 0130].
Regarding claim 8, Desrochers discloses a control system [see Fig. 1] for an economizer configured to facilitate an outdoor air flow (OAF) of outdoor air into a conditioned space, the control system comprising:
a flow rate sensor configured to measure an actual OAF of the outdoor air entering the conditioned space [Para. 0063, 0065];
an air quality sensor configured to measure an actual indoor air quality (IAQ) of the conditioned space [see sensor 120 and 27 of fig. 1]; and 
a controller configured [100 of fig. 1] to:
receive the actual IAQ of the conditioned space and determine an IAQ setpoint error based on the actual IAQ and an IAQ setpoint;
determine an adjusted OAF setpoint by determining an increase amount based on the IAQ setpoint error;
perform control based on at least one of the adjusted OAF setpoint and the actual OAF to generate control signals to cause the economizer [30] to facilitate the OAF at the adjusted OAF setpoint; and adjust an operation of at least one of an actuator and a damper of the economizer to cause outdoor air to enter the conditioned space at the adjusted OAF setpoint [see fig. 8 and discussion in claim 1].
Regarding claim 9, Desrochers discloses the controller is configured to determine the adjusted OAF setpoint by adding the increase amount to an initial OAF setpoint [Para. 0124, 0126, 0127; see Fig. 5 and 8].
Regarding claim 10, Desrochers discloses the controller is configured to determine the adjusted OAF setpoint based on a linear relationship between OAF and the IAQ setpoint error [see discussion claim 3].
Regarding claim 11, Desrochers discloses the controller is configured to determine that the adjusted OAF setpoint is greater than the initial OAF setpoint in response to the actual IAQ being less than the IAQ setpoint [see discussion of fig. 8 and discussion in claim 4].
Regarding claim 12, Desrochers discloses the linear relationship is a piece wise function [see para. 0124, 0127, 0130].
Regarding claim 13, Desrochers discloses determined IAQ setpoint error is a difference between the IAQ setpoint and the actual IAQ [see 902 summation of fig. 8].
Regarding claim 14, Desrochers discloses adjusted OAF setpoint ensures that the IAQ setpoint is met or exceeded [para. 0124, 0127-0128, 0130].
Regarding claims 16, Desrochers discloses a method for controlling an economizer [30], the method comprising:
receiving, from a first sensor [120 or/and 27], an actual indoor air quality (IAQ) of a conditioned space [para. 0071, 0075, 0100];
determining an IAQ setpoint error based on the actual IAQ [908] and an IAQ setpoint [901 - see Fig. 8];
determining an adjusted outdoor air flow (OAF) setpoint based on the IAQ setpoint error and a first OAF setpoint, wherein the adjusted outdoor air flow (OAF) is calculated based upon a sum of the IAQ setpoint [902] and the first OAF setpoint when the IAQ setpoint error is above a threshold [see Para. 0131]; 
receiving, from a second sensor, an actual outdoor air flow (OAF) of outdoor air entering the conditioned space [see Para. 0063, 0065]; 
generating control signals [Command Signal 920 of fig. 8] for the economizer to achieve the adjusted OAF setpoint based on the actual OAF; 
controlling the economizer to drive the actual OAF to the adjusted OAF setpoint; and 
repeating the steps of receiving the actual OAF from the second sensor, generating control signals, and controlling the economizer until the actual OAF meets the OAF setpoint [0063 - microprocessor based controller which typically also relies on feedback of flow from a flow sensor for closed loop control of the duct's air volume.; 0065 - Alternatively, other indirect means of sensing the outside airflow may be used to provide better control of the outside airflow control device].
[0106] Similarly these increasing or decreasing ramps or gradual changes in level could be made linear, with constantly increasing or decreasing rates or made non-linear such as with an exponentially changing rate so the ramp could start faster and gradually slow down or conversely start slowly and gradually increase its rate of change in value until the signal hits it final value.

[0107]… a maximum step change size could be set for an increase in airflow representing two ACHs in a possible range from a minimum of two ACH to a maximum of eight ACH. With the maximum step size set for example for two ACH, it would take three successive air samples to have air quality parameter values in excess of the trigger values to boost the dilution ventilation command signal 31 from the minimum to it's maximum value.

[0127].. For example, if a level of between 1 PPM and 10 PPM from the TVOC detector is sensed, the system would increment up a moderate level, say from a minimum level of 3 ACH to a level of 6 ACH's.

[0130].. With a continuously variable signal state a variable air volume (VAV) control approach can be implemented so that an increased ventilation level can be maintained in a stable manner between the minimum and maximum command signal levels

In other words, since ACH (Air Changes per Hour) = CFM (flow rate) * 60 / Room Volume,  the controller required to measure the air flow rate repeatedly to drive the actual OAF (CMF) to meets the adjusted OAF (CMF) setpoint.  Thus gradually increate the ACH from two to the max ACH, for example, in three successive step as describe in para. 0107. 

Regarding claim 17, see claim 3.
Regarding claim 18, see discussed paragraph in claim 3 and 4.
Regarding claim 19, Desrochers discloses defining the adjusted OAF setpoint as the first OAF setpoint in response to the IAQ setpoint error being negligible [see summation 902 of fig. 8 and Para. 0131].

Allowable Subject Matter
Claims 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and appropriate filing of Terminal Disclosure.  
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15, 20 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0140919 to Zwijack teaches Indoor air quality can be improved by monitoring, with at least one air quality sensor, at least one air quality factor of a target environment. Then, based on the collected air quality factor, a HVAC system or an air purification system can be adjusted in order to more efficiently maintain the indoor air quality.
US Pub. NO. 2008/0194194 to Boxhoorn teaches The invention describes an outlet system in which a characteristic of one of gas and/or a liquid, for example the percentage CO2 in air, is measured in a central outlet duct (2). The outlet system comprises local outlet ducts (5, 6, 7) that are in flow communication with the central outlet duct (2). The flow through the local outlet ducts is partly determined by corresponding flow regulators (25, 26, 27) By means of selective setting of these flow regulators by a control system (22) the local value of the characteristic can be calculated using measured values in the central outlet duct (2) and the positions of the flow regulators (25, 26, 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115